Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06.
However, applicant elected Group 6: Figures 25-30, drawn to claims 1, 3-16, and 18-25. It is noted that clam 3 is dependent on claim 2 which is drawn to a non-elected species. Thus, claim 3 is withdrawn from consideration. 

Status of Claims
The action is reply to Application filed of February 19, 2019. Claims 1, 4-16, and 18-25 are currently pending. Claims 2-3 and 17 are withdrawn. Claims 1, 4-16, and 18-25 are being examined.
	
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a clamping piece” in claim 14 line 1, claim 21 line 2, and claim 25 line 12
“a wedge portion of the clamping piece” in claim 15, line 1
“a tool” in claim 25, line 14
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a tube" in line 7. It is unclear if applicant is referring to the same tube as introduced in claim 1 line 1, or if the applicant is refereeing to a different/multiple tubes that are also adapted to be in communication with the passage of the tool, rendering the claim indefinite. For examining purposes, the Examiner is to the interpret the tube to be referring to one tube that is adapted to be in communication with the passage of the tool.
Claim 20 recites the limitation “the plurality optical fibers each have a transverse diameter, and wherein the plurality of optical fibers is the maximum number of optical fibers having the transverse diameter that can be axially fed into the tube” in lines 1-2. It is unclear what applicant is referring to the maximum number of optical fibers, is the applicant referring to each of the optical fibers having a transverse diameter that can be axially fed into the tube or a bundle of the optical of the optical fibers having a transverse diameter that can be axially fed into the tube, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as each of the optical fibers have a transverse diameter that can be axially fed into the tube. 
Claim 25 reciters the limitation “grasping the plurality of optical fibers by hand or with a tool” in line 14. It is unclear if applicant is referring to the same tool introduced in claim 25 line 2, or if the applicant is referring to another/second tool that is used to grasp the plurality of optical fibers, rendering the claim indefinite. For examining 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etal (US Patent No. 3,160,394).
Regarding claim 1, Etal discloses: a tool (Figures 1-6) for feeding optical fibers into a tube, comprising: a base (element 10) extending along an axial direction from a proximal end to a distal end (see annotated figure below element 10 extending along an axial direction (arrows) from a proximal end (Detail A) to a distal end (Detail B)); a first arm (elements 30/47) extending from the base and defining a slot (element 59) adapted to support a transversely arranged plurality of optical fibers (Requiring a transversely arranged plurality of optical fibers has limited patentable weight since it does not further limit the structure of the tool and the claim does not require a system, but instead just the tool capable of performing the claimed function); and a second arm (elements 12/36) extending from the base distally of the first arm (see annotated figure below the second arm (elements 12/36) extend from the base (element 10) and is  distally of the first arm (elements 30/47)), the second arm defining a passage (element 20) having open proximal and distal ends (see annotated figure below element 20 having an open proximal end (Detail C) and distal ends (Detail D)), the passage being adapted to be in axial communication with a tube (Requiring a tube has limited patentable weight since it does not further limit the structure of the tool and the claim does not require a system, but instead just the tool capable of performing the claimed function).

    PNG
    media_image1.png
    604
    735
    media_image1.png
    Greyscale

Regarding claim 4, Etal discloses: the tool of claim 1, wherein the base has a horizontal bottom surface (see annotated figure above element 10), and wherein the slot is elongated vertically (see figure 1 element 59 elongated vertically from a top view).
Regarding claim 5, Etal discloses: the tool of claim 4, wherein the slot has an open end at a top of the tool (see Detail A in the annotated figure below) and an opposing closed end (see Detail B in the annotated figure below), the closed end being closer to the bottom surface than the open end (see figure 4 showing a cross-sectional view of the tool showing the left end portion by reference number 56 (open end) at higher position than the closed end (portion heading toward reference number 36), thus having the close end being closer to bottom surface of the base (element 10)).

    PNG
    media_image2.png
    805
    861
    media_image2.png
    Greyscale

Regarding claim 8, Etal discloses: the tool of claim 1, wherein the tool defines a fiber handling region (see Detail A in the annotated figure below) between the first and second arms (see annotated figure below Detail A is in between portions of the first (elements 30/47) and the second arm (element 12/36)), the fiber handling region being adapted to facilitate grasping the plurality of optical fibers between the slot and the passage (see col. 3, ll. 10-43 where the prior art states that element 31/32 may be separated (as best shown in figure 5) in order to allow the user to grasp the work piece during operations).

    PNG
    media_image3.png
    380
    740
    media_image3.png
    Greyscale

Regarding claim 9, Etal discloses: the tool of claim 1, wherein the slot has an open proximal side (see Detail A in the annotated figure below) and an open distal side (see Detail B in the annotated figure below).

    PNG
    media_image4.png
    805
    861
    media_image4.png
    Greyscale

Regarding claim 10, Etal discloses: the tool of claim 1, wherein the second arm is adapted to releasably clamp the tube in the passage (Requiring a tube has limited patentable weight since it does not further limit the structure of the tool and the claim does not require a system, but instead just the tool capable of performing the claimed function).
Regarding claim 11, Etal discloses: the tool of claim 1, wherein the slot is a first slot (element 59), and wherein the second arm includes a second slot open (see Detail A in the annotated figure below) to the passage and having an open side (see Detail B in the annotated figure below) through which the optical fibers can be transversely loaded into the passage (Requiring a transversely arranged plurality of optical fibers has limited patentable weight since it does not further limit the structure of the tool and the claim does not require a system, but instead just the tool capable of performing the claimed function).

    PNG
    media_image5.png
    506
    702
    media_image5.png
    Greyscale

Regarding claim 12, Etal discloses: the tool of claim 11, wherein the second slot has open proximal and distal ends (see Details A and B in the annotated figure above).
Regarding claim 13, Etal discloses: the tool of claim 11, wherein the open side of the second slot and an open end of the first slot face the same direction (see annotated figure above showing the open side (Detail B) and an open end of the first slot (element 59) facing the same direction).
Regarding claim 18, Etal discloses: the tool of claim 1, wherein the passage is adapted to hold a portion of the tube passage (Requiring a tube has limited patentable weight since it does not further limit the structure of the tool and the claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Etal (US Patent No. 3,160,394).
Regarding claim 6, Etal discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards the tool of claim 1, wherein a width of the slot in a transverse direction is less than twice a transverse thickness of each of the plurality of optical fibers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards a width of the slot in a transverse direction is less than twice a transverse thickness of each of the plurality of optical fibers, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable width as desired by the user depending on the particular work piece being used with the device in order to 
Regarding claim 7, Etal discloses all the limitations as stated in the rejection of claims 1 and 6, but appears to be silent in regards the tool of claim 6, wherein the width of the slot in the transverse direction is greater than or equal to the transverse thickness of each of the plurality of optical fibers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the width of the slot in the transverse direction is greater than or equal to the transverse thickness of each of the plurality of optical fibers, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable width as desired by the user depending on the particular work piece being used with the device in order to provide secure connection between the tool and work piece during operations. (See MPEP 2144.04 (IV)).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

	The teaching of Etal discloses a tool with a having a base, a first arm defining a slot with wires being fed into the slot and a second arm having a passage in order to receive a tube which has a plurality of wires being fed into the tube. However the above the reference does not disclose utilizing a clamping piece insertable in the second slot and adapted to clamp the tube to the second arm while feeding the plurality of optical fibers into the tube.
	The teaching of James (US Pun. No. 2005/0127237) discloses a tool (Figure 1 element 18) having two arms with a plurality of cross pieces (element 26) having a plurality of slots (element 28) in between wherein a plurality of sleeves (element 10) are fed through in order to be aligned and neatly positioned into a duct (element 14) during operations. However the above the reference does not disclose utilizing a clamping piece insertable in the second slot and adapted to clamp the tube to the second arm while feeding the plurality of optical fibers into the tube.
	The teaching of Trouchet (US Pub. No. 2004/0071431) discloses a guide tool (Figure 3 element 100) for passing optical fibers (element 130) through grooves (element 122) into a receiving region (element 100) for receiving one or more components (element 112) in order for the optical fibers to be fitted in.  However the above the reference does not disclose utilizing a clamping piece insertable in the second slot and adapted to clamp the tube to the second arm while feeding the plurality of optical fibers into the tube.

Claims 20 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19 and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding the method  feeding a plurality of optical fibers into a tube provided with a tool with its respective structure and specifically, loading portions of the plurality of fibers into the slot such that the plurality of optical fibers form a single transverse row of fibers within the slot; pulling the plurality of optical fibers distally through the slot; and feeding the plurality of optical fibers into the tube via the open proximal end of the passage.
The teaching of Etal discloses a tool with a having a base, a first arm defining a slot with wires being fed into the slot and a second arm having a passage in order to receive a tube which has a plurality of wires being fed into the tube. However the above the reference does not disclose loading portions of the plurality of fibers into the slot such that the plurality of optical fibers form a single transverse row of fibers within the slot pulling the plurality of optical fibers distally through the slot; and feeding the plurality of optical fibers into the tube via the open proximal end of the passage.
The teaching of Trouchet (US Pub. No. 2004/0071431) discloses a guide tool (Figure 3 element 100) for passing optical fibers (element 130) through grooves (element 122) and loading portions of the plurality of fibers into groove such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/01/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723